Citation Nr: 0415429	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 1, 1998 
for the award of service connection for sarcoidosis, 
arthritis of the second finger of the left hand, 
hypertension, degenerative changes of the right 
acromioclavicular joint, hemorrhoids, second degree burns on 
the second and third fingers of the left hand, and residuals 
of a broken fifth finger of the left hand.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1977 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board previously denied an earlier effective date for the 
award of service connection for the disabilities listed above 
in an October 2003 decision.  The veteran appealed that 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion, the Court, in a January 
2004 Order, vacated the decision and remanded the matter to 
the Board for additional consideration of the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. 
§ 5100 et seq. (West 2002).  By letter dated in February 
2004, the Board advised the veteran, through his 
representative, that there was additional time in which to 
supplement the evidence and argument before the Board.  No 
response has been received.  The case is again ready for 
appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA, among other things, expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id.   

As discussed in the joint motion to the Court, Review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  Although the 
Board found that the March 2001 rating decision and May 2002 
statement of the case provided the veteran with all requisite 
notice, the joint motion states that neither document 
explains which portion of evidence needed to substantiate the 
claim, if any, the veteran has the responsibility to provide, 
and which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

If additional evidence is received or 
secured following the issuance of this 
notice, the RO should readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


